Title: General Orders, 19 July 1776
From: Washington, George
To: 



Head Quarters, New York, July 19th 1776.
Parole Lewis.Countersign Maryland.


A Detachment of three hundred men, properly officered, to parade to morrow morning, Six O’Clock, on the Grand parade, with two days provisions to go in boats, by way of East River to Kingsbridge, to execute such work as shall be laid out for them by the Engineer.
Lieut: Champion of Col. Wylly’s Regiment, to oversee said works; Major Reed to furnish this party with such tools, as Col. Putnam shall direct.
A working party of fifty men, properly officered to parade to morrow morning at Six o’Clock on the Grand parade, without their Arms, to receive their orders from Capt. Anderson and tools from the Laboratory.
William Herenden of Capt: Warrens Company Col. Reads

Regiment, David Ludlow of Capt. Ledyards Company Col. McDougall’s Regiment both tried by a General Court Martial whereof Col. Webb was President for Desertion and found guilty were sentenced to receive, the former Thirty-nine Lashes, the latter Twenty.
The General approves the sentences, and orders them to be executed, at the usual time and place.
The Field Officers of the picquet are directed to attend, on the Grand Parade punctually, at a quarter after eight oClock in the morning, and to continue there ’till the Guards are marched off, for their has been great remissness lately of that kind.
